Citation Nr: 1241364	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1999.

This matter comes to the Board of Veterans' Appeals on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009, a statement of the case was issued in June 2010, and a Substantive Appeal was received in July 2010. 




FINDINGS OF FACT

1.  A January 2007 rating decision denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran did not file a timely notice of disagreement, and no evidence was received within one year of the date of notification of the determination.  

2.  Certain evidence received since the January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss. 

3.  The Veteran does not have a current hearing loss disability of either ear for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran preadjudication notice by a letter dated in May 2009.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini, 18 Vet. App. 112.  The notification also advised the Veteran of the laws regarding degrees of disability and effective dates for any grant of service connection, as is required by Dingess, 19 Vet. App. 473.  The May 2009 notice is also in compliance with the provisions of Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding new and material evidence.  However, inasmuch as the claim is being reopened, there is no reason to address VCAA compliance with respect to that aspect of the notice requirement.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service and VA treatment records; examined the Veteran for hearing loss disability in June 2006, February 2010, and June 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  Virtual VA (VA's electronic data storage system) has been checked, with no additional relevant evidence being found.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Legal Criteria, Factual Background, and Analysis

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (including sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The claim for service connection for bilateral hearing loss was initially denied by the RO in a January 2007 rating decision to which the Veteran was notified in February 2007.  The Veteran did not appeal that decision.  The Board notes also that the record does not reflect that new and material evidence, as defined below, was received prior to the expiration of the appeal period following the January 2007 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the January 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Such final decision may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The RO in its June 2010 Statement of the Case reopened the claim for service connection for bilateral hearing loss.  Notwithstanding this determination by the RO, the Board has a legal duty to consider the requirement of whether new and material evidence has been submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "raises a reasonable possibility of establishing the claim." must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted by the Court: 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. ...  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for disability under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In this case, the Board finds that certain additional evidence received since the January 2007 rating decision (in the form of a December 2009 VA treatment report suggesting that a portion of the Veteran's hearing loss in his right ear could have been caused by the noise exposure suffered in service while working as a machinist's mate in the engine room), relates to unestablished facts necessary to establish the claim for bilateral hearing loss.  As such, the claim for service connection for bilateral hearing loss is reopened.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117. 

In addressing the reopened claim on the merits, the Board notes that the Veteran contends that he has hearing loss as result of performing duties in Navy as a machinist's mate, which required him to work in the engine room where there was extremely noisy equipment.

Service treatment records show the Veteran's hearing was within normal limits throughout his service period.  On his April 1999 service separation examination, 
audiological evaluation in pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
10
LEFT
5
10
0
5
0

However, when reporting his medical history at the time of the separation examination, he indicated that he did not know whether he had hearing loss.

The first post-service evidence showing audiometry was on VA examination in June 2006, when pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
30
LEFT
25
25
25
30
30

Speech recognition scores, using the Maryland CNC test, were 96 percent in each ear.  The diagnosis was hearing loss not disabling per 38 C.F.R. § 3.385, or thresholds do not meet criteria for disability under VA regulations.  The examiner stated that the Veteran's hearing loss was not caused by or a result of military noise trauma.  Her rationale was that the Veteran's hearing thresholds were normal throughout military service, including on his separation examination.  The examiner noted that the Veteran's thresholds do not meet criteria for disability under VA regulations.

A March 2009 VA audiology consult note shows the Veteran was seen with complaints of hearing loss.  He reported that he had noticed a gradual hearing loss over the past couple years in the right ear.  On examination, right ear hearing was within normal limits through 500 Hertz, sloping to a mild sensorineural hearing loss at 1000 through 8000 kilohertz.  The left ear hearing was within normal limits at 250 through 8000 Hertz.  Speech recognition scores for both ears were 100 percent.

In a December 2009 VA audiology note, it was noted that the Veteran had no significant changes to his hearing (since the March 2009 consult).  Audiologic assessment revealed right ear hearing within normal limits through 2000 kilohertz, sloping to a mild sensorineural hearing loss at 3000 through 8000 kilohertz, and left ear hearing within normal limits at 250 through 8000 Hertz.  Speech recognition scores for both ears were 100 percent.  The examiner noted that the Veteran's hearing had not changed significantly since his last evaluation, although more of the frequencies in the right ear were in the normal range of hearing at that evaluation.  The examiner opined that it is as likely as not that a portion of the Veteran's hearing loss in his right ear could have been caused by the noise exposure suffered in the service.  She based her opinion on review of the Veteran's DD-214, which indicated his military specialty as a machinist's mate third class - refrigeration and air conditioning systems technician. 

Another VA audiometric examination was conducted in February 2010.  At the time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
10
10
5
10
10

Speech recognition scores, using the Maryland CNC test, were 96 percent in each ear.

The Veteran underwent another VA audiometric examination in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
30
25
25
LEFT
20
20
20
15
20

Speech recognition scores, using the Maryland CNC test, were 96 percent in each ear.  

Based on the evidence, the Board concludes that service connection is not warranted for hearing loss disability of either ear, as the preponderance of the evidence indicates that the Veteran does not have current hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board acknowledges the December 2009 VA audiologist's opinion relating that a portion of the Veteran's right ear hearing loss is likely from noise exposure in service.  However, in light of audiometric examinations which consistently show that the criteria of 38 C.F.R. § 3.385 are not met in either ear, the Board finds that the December 2009 positive nexus opinion for right ear hearing loss is not persuasive evidence in this instance.  Based on the totality of the hearing test results in this case, the Board finds, that the preponderance of the evidence is against a finding of hearing loss disability of either ear.  

In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  Entitlement to service connection for bilateral hearing loss is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


